Citation Nr: 0921194	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for cold weather injury 
of the right lower extremity.

2.	Entitlement to service connection for cold weather injury 
of the left lower extremity.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to November 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for bilateral lower extremity cold weather injuries, 
bilateral hearing loss, and tinnitus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.	Service medical records establish that the Veteran 
suffered cold injury when he spent approximately 40 minutes 
in the water after his boat capsized in Newport Harbor in May 
1951.   

2.	The Veteran has a current diagnosis of bilateral feet 
paresthesias.

3.	The competent medical evidence indicates that the 
Veteran's bilateral feet paresthesias were caused by the cold 
injury suffered in service.  

4.	The competent medical evidence does not demonstrate that 
the Veteran currently has a bilateral hearing disability. 

5.	The competent medical evidence does not demonstrate the 
Veteran currently has tinnitus.  
CONCLUSIONS OF LAW

1.	A cold weather injury of the right lower extremity, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

2.	A cold weather injury of the left lower extremity, was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.	Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008). 

4.	Service connection for tinnitus loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in December 2006 and July 
2007; and a rating decision in September 2007.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2008 statement of the case.  A statement of the case 
or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the bilateral lower extremity cold weather injury 
claims.  The Board finds that an examination is not warranted 
in the hearing loss and tinnitus claims because the evidence 
does not demonstrate any current disability or relate any 
current disability to any event or injury in service.  
38 C.F.R. § 3.159(c) (2008).  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  Furthermore, the Board finds that if there is 
any deficiency in the notice to the Veteran or the timing of 
the notice it is harmless error.  Overton v. Nicholson, 20 
Vet. App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet.App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).  

Bilateral lower extremity cold weather injuries 

After a thorough review of the evidence, the Board finds that 
service connection for cold weather injuries of the right and 
left lower extremities is warranted.  Service medical records 
demonstrate that the Veteran suffered cold injury when he 
spent approximately 40 minutes in the water after his boat 
capsized in Newport Harbor in May 1951.  He subsequently 
complained of severe pain in his lower calves that was 
exacerbated by walking.  

The Veteran underwent a VA cold injury protocol examination 
in July 2007.  He reported having cold sensation, 
paresthesias, numbness, tingling, burning, chronic pain, 
recurrent fungal infections, arthritis, joint stiffness, and 
skin thickening in his feet.  He stated that the symptoms 
were alleviated by wearing multiple pairs of socks.  On 
physical examination, fungal infections, numbness, decreased 
sensation to stimuli, and mild weakness in were noted in both 
feet.  No vascular insufficiency was found.  The Veteran was 
diagnosed with bilateral feet paresthesias.  

The VA examiner opined that the Veteran's feet paresthesias 
was "at least as likely as not caused by cold injury 
suffered while in the military."  The examiner supported his 
conclusion by noting that long term cold exposure can 
predispose patients to paresthesias. 

A July 2007 VA joints examination found that the Veteran's 
peripheral lower leg changes were less likely to have been 
caused by cold water immersion in 1949 and were most likely 
due to diabetes.  The examiner noted that diabetes was known 
to cause the problem of peripheral claudication and secondary 
neurological changes.  The examiner provided a rationale that 
for the opinion that the problem had started in the last few 
years and was gradually getting worse as the Veteran aged and 
the diabetes worsened and that the Veteran seemed to have no 
circulation problems when younger.

The Board finds the July 2007 VA cold injury examiner's 
opinion credible and persuasive because it is definitive, 
based on contemporaneous examination and a review of 
pertinent medical records, and provides a rationale for the 
medical conclusion.  Sklar v. Brown, 5 Vet. App. 140 (1993); 
Bloom v. West, 12 Vet. App. 185 (1999); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  The Board acknowledges that the file 
contains an July 2007 VA joints examination report wherein a 
VA examiner concluded that the Veteran's peripheral 
claudication and secondary neurological changes were less 
likely as not caused by his cold immersion in 1949.  That 
opinion, however, pertains to different conditions and does 
not contradict the findings of the cold injury VA examiner.  
Therefore, the Board finds that service connection for 
bilateral feet paresthesias is justified because the evidence 
shows that it is as likely as not that those paresthesias are 
the result of cold water immersion during the Veteran's 
service.    

In sum, the competent and probative medical evidence 
indicates that the Veteran currently has cold weather 
injuries of the right and left lower extremities that were 
incurred during his period of active service.  Therefore, the 
claims for service connection for left and right lower 
extremity cold weather injuries are granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

Here, the competent medical evidence does not establish that 
the Veteran has a current hearing disability.  Applicable 
regulations provide that impaired hearing shall be considered 
a disability when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; the thresholds for at least three of 
those frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

At the time of his entrance examination in May 1950, the 
Veteran 15/15 hearing in both ears.  The record does not 
contain a separation examination.  Post-service medical 
records are silent for complaints of or treatment for hearing 
loss or any ear disease.  

The Board recognizes the Veteran's contentions that he should 
be service connected for bilateral hearing loss.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has hearing loss that meets the requirements of 38 
C.F.R. § 3.385.

The record does not contain evidence that demonstrates that 
the Veteran currently has any hearing loss disability.  The 
Veteran was requested to submit evidence showing that he had 
a hearing loss disability, but did not do so.  The duty to 
assist is not a one-way street.  If a Veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992). 

The record does not contain any evidence showing that the 
Veteran has been diagnosed with tinnitus.  His service 
medical records are silent for complaints of or treatment for 
any hearing disorders.  And, his post-service medical records 
do not show that he complained of or was treated for ringing 
in his ears.  

The Board recognizes the Veteran's contentions that he should 
be service connected for tinnitus.  As a layperson, however, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis of medical disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record does not contain evidence that demonstrates that 
the Veteran currently has tinnitus.  The Veteran was 
requested to submit evidence showing that he had tinnitus, 
but did not do so.  The duty to assist is not a one-way 
street.  If a Veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim ad service connection 
for tinnitus is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cold weather injury of the right lower 
extremity is granted.

Service connection for cold weather injury of the left lower 
extremity is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


